Citation Nr: 1515096	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-00 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1969 to January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his May 2010 claim for service connection for a lumbar spine condition, the Veteran alleged that his low back was injured during service when he turned over an earthmover while driving it.  He also attributed back pain to an automobile accident that occurred during service in September 1971.  In his September 2010 notice of disagreement (NOD), the Veteran simply alleged that he injured his low back while in Vietnam.  In addition, a July 2012 VA examination report details x-rays taken of the Veteran's lumbar spine, revealing straightening of the lumbar lordosis, early vacuum disc changes, levo rotoscoliosis, degenerative disc changes, and endplate hypertrophic spurring, and VA treatment records from 2010 also document treatment for back symptoms.  The Board therefore preliminarily concludes that the Veteran has clearly shown the existence of a present disability of the lower back, satisfying the first element of service connection.  

Based on the above evidence, the July 2012 VA examiner was to both examine the Veteran and offer an opinion as to whether the Veteran's low back disorder was related to service, with respect to which the examiner concluded that he could not reach an opinion because the preponderance of the evidence did not mention the lumbar spine.  In reaching this conclusion, the examiner specifically referenced the Veteran's claims, examinations, reports, x-rays, and other objective evidence.  However, the law provides that reliance on the fact that there is no documented evidence of injury cannot be the primary reason for a negative opinion, or the lack thereof, and thus, this was not an adequate basis for the examiner's refusal to provide an opinion regarding etiology of the Veteran's current low back disability.  Consequently, the Board finds that it has no alternative but to remand this matter for a new VA examination and opinion as to whether any current low back disorder is related to the Veteran's period of active service, to include the in-service incident in which an earthmover turned over while he was driving it, and a motor vehicle accident in which the Veteran was involved in 1971.  The examiner should also address the Veteran's statements regarding the onset of back pain and the continuity of his symptoms since service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination by an examiner who has not previously examined the Veteran to ascertain the nature and etiology of his asserted low back disorder.  Any and all studies, tests, and evaluations deemed necessary by the new VA examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and his own assertions.

The examiner should confirm the existence of a current low back disorder.  

If any low back disorder is diagnosed, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that any low back disorder manifested in or is otherwise related to the Veteran's period of service, to include the in-service incident in which an earthmover turned over while he was driving it, and a motor vehicle accident in which the Veteran was involved in 1971.

In discussing the requested opinions, the examiner should acknowledge the Veteran's lay statements as to the onset and continuity of his low back symptoms.

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


